Case 2:20-cv-10835-GCS-CI ECF No. 35, PageID.1341 Filed 08/26/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

NATALIE M. DAVIS,

             Plaintiff,
                                          Case No. 20-10835
      v.
                                          Hon. George Caram Steeh
COMMISSIONER OF
SOCIAL SECURITY,

         Defendant.
__________________________/


                   ORDER ADOPTING REPORT AND
             RECOMMENDATION, GRANTING DEFENDANT’S
           MOTION FOR SUMMARY JUDGMENT, AND DENYING
            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

      On April 29, 2021, Magistrate Judge Curtis Ivy, Jr., issued a report

and recommendation in this action for social security disability benefits.

Magistrate Judge Ivy recommends that the court grant the Commissioner’s

motion for summary judgment and deny Plaintiff’s motion for summary

judgment. Plaintiff submitted objections, to which the Commissioner has

responded.

                            STANDARD OF REVIEW

      With respect to reports and recommendations from magistrate

judges, this court “shall make a de novo determination of those portions of
Case 2:20-cv-10835-GCS-CI ECF No. 35, PageID.1342 Filed 08/26/21 Page 2 of 8




the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b)(1)(C). The court “may accept, reject

or modify, in whole or in part, the findings or recommendations made by the

magistrate.” Id.

      When reviewing a case under the Social Security Act, the district

court may affirm, modify, or reverse the Commissioner’s decision, with or

without remand. See 42 U.S.C. ' 405(g). Findings of fact by the

Commissioner are conclusive if supported by substantial evidence. Id. The

court “must affirm the Commissioner’s decision if it ‘is supported by

substantial evidence and was made pursuant to proper legal standards.’”

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009) (citation

omitted). “The substantial-evidence standard is met if a ‘reasonable mind

might accept the relevant evidence as adequate to support a conclusion.’”

Blakley v. Comm'r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (citation

omitted). “When deciding under 42 U.S.C. § 405(g) whether substantial

evidence supports the ALJ’s decision, we do not try the case de novo,

resolve conflicts in evidence, or decide questions of credibility.” Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007). Further, “[a]s long as

substantial evidence supports the Commissioner’s decision, we must defer

to it, even if there is substantial evidence in the record that would have

                                         -2-
Case 2:20-cv-10835-GCS-CI ECF No. 35, PageID.1343 Filed 08/26/21 Page 3 of 8




supported an opposite conclusion.” Warner v. Comm’r of Soc. Sec., 375

F.3d 387, 390 (6th Cir. 2004).

                                  ANALYSIS

      In 2017, Plaintiff Natalie M. Davis filed an application for disability

benefits based upon the following conditions: mental disorders (depression,

anxiety), headaches, and pain associated with her back, knees, and feet.

Her application was denied and an administrative law judge (ALJ)

determined that she was not disabled. The ALJ determined that she had

severe impairments of the left ankle and spine, as well as anxiety,

depression, and borderline personality disorder. However, the ALJ found

that she had the residual functional capacity (RFC) to perform light work,

including “simple, routine tasks” and “simple work related decisions.” ECF

No. 15-2 at PageID 110-15. Her limitations included “only occasional

contact with coworkers, supervisors, and the general public.” Id.

      Plaintiff asserts that the ALJ failed to properly account for her mental

impairments in her RFC. The magistrate judge determined that the RFC

adequately accounts for Plaintiff’s mental impairments and is supported by

substantial evidence. Plaintiff objects to the magistrate judge’s decision,

arguing that the ALJ failed to address her consistently low Global

Assessment Functioning (GAF) scores and other evidence in the record.

                                          -3-
Case 2:20-cv-10835-GCS-CI ECF No. 35, PageID.1344 Filed 08/26/21 Page 4 of 8




Plaintiff further argues that the ALJ erred in determining that the severity of

her mental impairments do not meet Listings 12.04 (depressive, bipolar and

related disorders) and 12.06 (anxiety and obsessive-compulsive disorders).

      A GAF score, on a scale of 1 to 100, “is a subjective determination

that represents the clinician’s judgment of the individual’s overall level of

functioning.” DeBoard v. Comm’r of Soc. Sec., 211 Fed. Appx. 411, 415

(6th Cir. 2006). Although GAF scores may be of “considerable help” in

assessing an individual’s ability to function, they are not “essential” to an

RFC determination. Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 241

(6th Cir. 2002). See also Kornecky v. Comm’r of Soc. Sec., 167 Fed. Appx.

496, 511 (6th Cir. 2006) (“[A]ccording to the DSM’s explanation of the GAF

scale, a score may have little or no bearing on the subject’s social and

occupational functioning. . . . [W]e are not aware of any statutory,

regulatory, or other authority requiring the ALJ to put stock in a GAF score

in the first place.”).

      The ALJ referred to Plaintiff’s treatment records from the Northeast

Guidance Center, which included the GAF scores, and determined that

those records “do not document disabling symptoms related to her

depression and anxiety.” ECF No. 15-2 at PageID 113. The ALJ relied

upon these records, as well as a joint consultative examination from

                                         -4-
Case 2:20-cv-10835-GCS-CI ECF No. 35, PageID.1345 Filed 08/26/21 Page 5 of 8




psychologists Ms. Rosenzweig and Dr. Stone and the assessment of state

agency reviewing psychologist Dr. Hampton-Aytch. Id. Rosenzweig and

Stone found Plaintiff had “mild” limitations in focus and concentration and in

her ability to understand and execute basic tasks. ECF No. 15-9 at PageID

971. They assessed that Plaintiff was “moderately” limited in her ability to

interact with the general public or respond to supervision. Dr. Hampton-

Aytch, who also reviewed the treatment notes, likewise determined that the

medical evidence showed only mild or moderate limitations. ECF No. 15-5

at PageID 636. These assessments provided substantial support for the

RFC fashioned by the ALJ, which limited Plaintiff to “simple, routine tasks,”

“simple work related decisions,” and “only occasional contact with

coworkers, supervisors, and the general public.” ECF No. 15-2 at PageID

110-15. In light of this substantial evidence in support of the RFC, the ALJ’s

failure to expressly reference Plaintiff’s GAF scores does not warrant

remand. After a de novo review, the court agrees with the magistrate

judge’s thorough analysis of this issue. See ECF No. 30 at PageID 1282-

89.

      Plaintiff also points to various treatment notes that she argues the

ALJ did not adequately consider and that support a finding of disability.

However, the ALJ’s decision “cannot be overturned if substantial evidence,

                                        -5-
Case 2:20-cv-10835-GCS-CI ECF No. 35, PageID.1346 Filed 08/26/21 Page 6 of 8




or even a preponderance of the evidence, supports the claimant’s position,

so long as substantial evidence also supports the conclusion reached by

the ALJ.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

As noted above, the RFC is supported by substantial evidence. In light of

the deferential standard of review, the fact that the record may also contain

some support for greater limitations does not require remand.

      The magistrate judge also found that substantial evidence supports

the ALJ’s conclusion that Plaintiff did not meet the criteria of Listings 12.04

or 12.06. A claimant satisfies the criteria of both listings if she has

“extreme” limitation in one, or “marked” limitation in two, of the following

areas: understanding, remembering, or applying information; interacting

with others; concentrating, persisting or maintaining pace; and adapting or

managing oneself. See ECF No. 15-2 at PageID 108-109. Relying on the

consultative examiner and Plaintiff’s treatment records, the ALJ determined

that her limitations in these areas are mild or moderate. As noted above,

her low GAF scores, in themselves, do not mandate a different conclusion.

See Kornecky, 167 Fed. Appx. at 511. Nor does Plaintiff’s suggestion that

the ALJ relied upon “fragments” of the record. In arguing that her limitations

are “marked,” she essentially asks the court to re-weigh the evidence,

which it may not do. See DeLong v. Comm'r of Soc. Sec. Admin., 748 F.3d

                                          -6-
Case 2:20-cv-10835-GCS-CI ECF No. 35, PageID.1347 Filed 08/26/21 Page 7 of 8




723, 726 (6th Cir. 2014) (allegation of “cherry picking” “is seldom

successful because crediting it would require a court to re-weigh record

evidence”). Based upon the court’s review of the record, substantial

evidence supports the ALJ’s conclusion and the magistrate judge did not

err in so finding. See ECF No. 30 at PageID 1291-94.

                               CONCLUSION

      After a de novo review of Plaintiff’s objections, the court agrees with

the magistrate judge’s well-reasoned report and recommendation.

Accordingly, IT IS HEREBY ORDERED that Magistrate Judge Ivy’s report

and recommendation (ECF No. 30) is ACCEPTED and ADOPTED as the

order of the court.

      IT IS FURTHER ORDERED that Plaintiff’s motion for summary

judgment (ECF No. 20) is DENIED, Defendant’s motion for summary

judgment (ECF No. 25) is GRANTED, Plaintiff’s objections (ECF No. 33)

are OVERRULED, and the final decision of the Commissioner is

AFFIRMED.

Dated: August 26, 2021

                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE




                                         -7-
Case 2:20-cv-10835-GCS-CI ECF No. 35, PageID.1348 Filed 08/26/21 Page 8 of 8




                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                August 26, 2021, by electronic and/or ordinary mail and also
                        on Natalie M Davis, 2230 E. Vernor Highway
                                  Apt. 6, Detroit, MI 48208.

                                        s/B Sauve
                                       Deputy Clerk




                                              -8-
